Case 9:97-cr-01010-JS Document 594 Filed 12/17/20 Page 1 of 10 PageID #: 2193



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

           -against-                             MEMORANDUM & ORDER
                                                 97-CR-1010(JS)
MICHAEL J. VONDETTE,

                    Defendant.
----------------------------------X
APPEARANCES
For United States: Burton T. Ryan, Jr., Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    610 Federal Plaza
                    Central Islip, New York 11722

For Defendant:         Tracey E. Gaffey, Esq.
                       Federal Defenders of New York
                       770 Federal Plaza
                       Central Islip, New York 11722

SEYBERT, District Judge:

           Defendant Michael J. Vondette (“Defendant”) seeks a

reduction of his sentence, pursuant to the First Step Act, 18

U.S.C. § 3582(c)(l)(A), in light of health concerns surrounding

the   COVID-19    pandemic,   his   age,   and    his   underlying   medical

conditions.      (Mot., ECF No. 591; Gov’t Opp., ECF No. 592.)           For

the reasons set forth below, the motion is GRANTED.1


1 Separately, on or around April 9, 2020, Defendant, pro se, moved
this Court to reduce his sentence pursuant to the First Step Act
of 2018, as applied retroactively to certain provisions of the
Fair Sentencing Act. (See FSA Mot., ECF No. 582.) The Government
opposed the motion. (Gov’t FSA Opp., ECF No. 586.) The Court
declines to rule on this earlier motion in light of the disposition
of the instant compassionate release motion. See, e.g., United
States v. Rios, No. 94-CR-0112, 2020 WL 7246440, at *1 n.1 (D.
Conn. Dec. 8, 2020) (declining to rule on defendant’s earlier
Case 9:97-cr-01010-JS Document 594 Filed 12/17/20 Page 2 of 10 PageID #: 2194



                                BACKGROUND

            The Court presumes familiarity with the facts of this

case that have been recited in prior orders and decisions from

this Court and the Second Circuit.         See, e.g., Vondette v. United

States, No. 97-CR-1010, 2019 WL 3779894, at *1 (E.D.N.Y. Aug. 12,

2019) (Bianco, J.).     By way of brief background, in October 1997,

Defendant was indicted and arrested for his involvement in an

international drug conspiracy.           (Indictment, ECF No. 1.)           On

November 9, 2000, the Government filed a two-count Superseding

Indictment charging Defendant with conspiracy to distribute (and

possess with intent to distribute) controlled substances from

January 1980 through October 30, 1997, in violation of 21 U.S.C.

§§   841   (b)(1)(A),   841   (b)(1)(C),   and   846,   and   one   count   of

conspiracy to launder money from October 27, 1986 through January

30, 2000, in violation of 18 U.S.C. §§ 1956 (a)(1)(A)(i) and 1956

(a)(1)(B)(i).     (Superseding Indictment, ECF No. 231.)             After a

trial before the Honorable Thomas C. Platt, on June 6, 2001, a

jury convicted Defendant of both counts.            (Cal. Entry, ECF No.

364.)

            On September 3, 2002, Judge Platt sentenced Defendant to

a term of 480 months’ incarceration, followed by five years’




motion, filed pursuant to the First Step Act and seeking a sentence
reduction, in light of the court’s ruling on defendant’s subsequent
motion seeking compassionate release).


                                     2
Case 9:97-cr-01010-JS Document 594 Filed 12/17/20 Page 3 of 10 PageID #: 2195



supervised release, a $25,000 fine, forfeiture of $2,027,845, and

the mandatory $200 special assessment.                      (Cal. Entry, ECF No. 404;

Sent’g J., ECF No. 405.)                  On September 19, 2017, the Honorable

Joseph F. Bianco2 reduced the term of incarceration to 360 months

pursuant to amendments to the United State Sentencing Guidelines.

(Order, ECF No. 552; Am. Sent’g J., ECF No. 554.)                           Defendant has

filed    a   number    of    motions        and    appeals,        including      successive

petitions for habeas relief pursuant to 28 U.S.C. § 2255, the most

recent of which was denied on November 30, 2020. See United States

v. Vondette, No. 20-1052, ECF No. 32 (2d Cir. Nov. 30, 2020).

              Defendant, who has been detained for approximately 23

years,       is   currently         incarcerated          at   Federal          Correctional

Institution       Sheridan        (“FCI    Sheridan”)        and    is    expected     to   be

released          on        May       14,           2023.                See        BOP.gov,

www.bop.gov/inmateloc/index.jsp                   (last   visited        Dec.    17,   2020).

According to the information maintained by the Bureau of Prisons

(“BOP”) for FCI Sheridan, as of December 16, 2020, 5 inmates and

10 staff members are listed as “positive” for COVID-19 and 8

inmates are listed as “recovered” from the virus.                               See COVID-19

Cases, Bureau of Prisons, http://www.bop.gov/coronavirus/ (last

visited Dec. 17, 2020).




2   This matter was reassigned to the undersigned on March 26, 2020.


                                              3
Case 9:97-cr-01010-JS Document 594 Filed 12/17/20 Page 4 of 10 PageID #: 2196



                                           DISCUSSION

I.     Legal Standard

               “A court may not modify a term of imprisonment once it

has been imposed except pursuant to statute.”                          United States v.

Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

2020) (quoting United States v. Gotti, No. 02-CR-0743, 2020 WL

497987, at *1 (S.D.N.Y. Apr. 6, 2020)).                    The First Step Act, which

modified      18    U.S.C.      §     3582(c),     allows    a    court   to    modify   a

defendant’s sentence upon a motion of either (i) the Director of

the BOP, or (ii) the defendant “after the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the

warden    of       the   defendant’s         facility,      whichever     is    earlier.”

18 U.S.C. § 3582(c)(1)(A).

               Under     the    statute,      courts    have      discretion    to   grant

compassionate          release      when     there   are    (1) “extraordinary         and

compelling reasons” that warrant a sentence reduction, (2) the

sentence       reduction         is       “consistent      with    applicable        policy

statements      issued     by       the    Sentencing    Commission,”      and    (3) the

sentence reduction “is supported by the factors set forth in

18 U.S.C. § 3553(a).”               United States v. Canales, No. 16-CR-0212,

2020     WL    2319294,        at     *2    (S.D.N.Y.      May    9,    2020)    (quoting

18 U.S.C. § 3582(c)(1)(A)(i)).


                                               4
Case 9:97-cr-01010-JS Document 594 Filed 12/17/20 Page 5 of 10 PageID #: 2197



             District    courts   may       consider   “the   full    slate    of

extraordinary and compelling reasons that an imprisoned person

might bring before them in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d. Cir. 2020); see

id. at 236 (finding that “[b]ecause Guideline § 1B1.13 is not

‘applicable’     to     compassionate        release   motions     brought     by

defendants [as compared to those brought by the BOP], Application

Note 1(D) cannot constrain district courts’ discretion to consider

whether any reasons are extraordinary and compelling”).                “The only

statutory limit on what a court may consider to be extraordinary

and compelling is that ‘[r]ehabilitation . . . alone shall not be

considered an extraordinary and compelling reason.’”                 Id. at 237-

38 (quoting 28 U.S.C. § 994(t)) (emphasis and alteration in

original).

             Even where extraordinary and compelling reasons exist,

the Court must “consider all the Section 3553(a) factors to the

extent they are applicable, and may deny such a motion if, in its

discretion, compassionate release is not warranted because Section

3553(a) factors override, in any particular case, what would

otherwise be extraordinary and compelling circumstances.”                United

States v. Davies, No. 17-CR-0057, 2020 WL 2307650, at *2 (E.D.N.Y.

May 8, 2020) (citation omitted).            A defendant “bears the burden of

showing   that   his    release   is    justified.”       United      States   v.




                                        5
Case 9:97-cr-01010-JS Document 594 Filed 12/17/20 Page 6 of 10 PageID #: 2198



Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1 (S.D.N.Y. June

23, 2020).

II.     Analysis

             The parties do not dispute that Defendant exhausted his

administrative remedies.        The Court thus turns to the merits.

        A. Extraordinary and Compelling Reasons

             Defendant argues his age, underlying health conditions,

and   institutional      record      are   “extraordinary   and   compelling”

reasons     that    justify    his     release.     (See    generally   Mot.)

Specifically, Defendant, who is 70 years old, suffers from chronic

obstructive        pulmonary      disease      (“COPD”),    supraventricular

tachycardia (“SVT”), hepatitis C, spondylosis and degenerative

disc disease, blood in his urine, and degeneration of his retina.

(Id.; see also Med. Recs., Mot., Ex. A, ECF No. 591-1.)                    If

released, Defendant will reside at Blanchet House, a non-profit

organization that provides housing to men in a clean and sober

environment.       (Mot. at 3; Blanchet House Acceptance, Ex. C, Mot.,

ECF No. 591-3.)      The Government opposes the motion and argues that

Defendant’s age and medical conditions are not “extraordinary and

compelling” because the limited records reflect that his medical

conditions “appear[] normal for a man of his age.”            (Gov’t Opp. at

4-5.)

             Upon a review of the submissions, the Court finds that

Defendant established “extraordinary and compelling reasons” to


                                           6
Case 9:97-cr-01010-JS Document 594 Filed 12/17/20 Page 7 of 10 PageID #: 2199



modify his sentence.      18 U.S.C. § 3582(c)(1)(A)(i).         Defendant’s

records suggest that he suffers from COPD, SVT, hepatitis C, and

spondylosis and degenerative disc disease.            Under the standards

provided by the Centers for Disease Control and Prevention (the

“CDC”), Defendant’s age and COPD diagnosis place him at risk of

severe complications from COVID-19.        See Older Adults, Coronavirus

Disease   2019    (COVID-19),    https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/older-adults.html (last updated Dec.

13, 2020) (noting people between 65 and 74 years of age are five

times more likely to require hospitalization and 90 times more

likely to die from complications due to COVID-19); People with

Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last updated Dec. 1, 2020) (noting people with COPD, among other

issues, are at high risk of complications from COVID-19).             “Since

the outbreak of the COVID-19 pandemic, numerous courts within this

Circuit    have   held   that    a   defendant’s     pre-existing     health

conditions in combination with the increased risks of COVID-19 in

prisons    constitute     ‘extraordinary      and   compelling      reasons’

warranting relief.”      United States v. De La Cruz, No. 17-CR-0150,

2020 WL 6193891, at *3 (D. Conn. Oct. 22, 2020); United States v.

Rice, No. 83-CR-0150, 2020 WL 4505813, at *3 (S.D.N.Y. Aug. 5,

2020).    While the medical records are not extensive, “defendant’s

age and medical condition, taken in concert [ ] with the COVID-19


                                     7
Case 9:97-cr-01010-JS Document 594 Filed 12/17/20 Page 8 of 10 PageID #: 2200



public health crisis, constitute an extraordinary and compelling

reason to reduce [his] sentence.”           United States v. McCarthy, 453

F. Supp. 3d 520, 527 (D. Conn. 2020) (collecting cases).

     B. The 3553(a) Factors

           Although    the   parties       do   not    addresses   the   Section

3553(a) factors, the Court has considered them and finds they weigh

in favor of release.     See 18 U.S.C. § 3582(c)(1)(A)(i).           Defendant

was convicted and sentenced for his direct involvement in “one of

the world’s largest drug smuggling enterprises” for which he was

solely “responsible for the purchase and resale of almost nine

tons of hashish having a street value of at least eighteen million

dollars ($18,000,000).”       United States v. Vondette, No. 97-CR-

1010, 2007 WL 1120432, at *1 (E.D.N.Y. Apr. 13, 2007) (Platt, J.),

aff’d, 351 F. App’x 502 (2d Cir. 2009).               It is thus true that the

“severity of [Defendant’s] conduct remains unchanged;” however,

the “environment where [he] is serving his sentence” has certainly

changed.    United States v. Zukerman, 451 F. Supp. 3d 329, 336

(S.D.N.Y. 2020) (“When the Court sentenced [Defendant], the Court

did not intend for that sentence to ‘include incurring a great and

unforeseen risk of severe illness or death’ brought on by a global

pandemic.” (quoting United States v. Rodriguez, No. 03-CR-0271,

451 F. Supp. 3d 392, 407 (E.D. Pa. Apr. 1, 2020))).

           Defendant has been incarcerated for nearly 23 years,

with approximately two and a half years remaining on his sentence.


                                       8
Case 9:97-cr-01010-JS Document 594 Filed 12/17/20 Page 9 of 10 PageID #: 2201



The time already served is “substantial . . . as befits the nature

and circumstances of the offense.”        United States v. Mongelli, No.

02-CR-0307, 2020 WL 6449237, at *3 (E.D.N.Y. Nov. 3, 2020).

Moreover,    Defendant     has    taken    significant     steps     towards

rehabilitation3 and “evidence of postsentencing rehabilitation may

be highly relevant to several of the § 3553(a) factors that

Congress has expressly instructed district courts to consider at

sentencing.”    Pepper v. United States, 562 U.S. 476, 491 (2011).

The Court credits Defendant’s 23-year disciplinary record and

notes that “the absence of any disciplinary infraction related to

violence or drug use, demonstrates that he is unlikely to commit

future criminal acts or pose a danger to the community.”              United

States v. Yu, No. 90-CR-0047, 2020 WL 6873474, at *5 (S.D.N.Y.

Nov. 23, 2020); BOP Sentry Classification, Ex. B, Mot., ECF No.

591-2; Third PSR, Ex. D, Mot., ECF No. 591-4.               Therefore, the

period of incarceration that Defendant has already served, with

the forthcoming period of supervised release, is sufficient but

not greater than necessary and complies with the purposes of

sentencing under Section 3553(a).




3 See Mot. at 4-5; Ex. E, Mot., ECF No. 591-5; Ex. F., Mot., ECF
No. 591-6.


                                     9
Case 9:97-cr-01010-JS Document 594 Filed 12/17/20 Page 10 of 10 PageID #: 2202



                                 CONCLUSION

            For the reasons stated herein, Defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

(ECF No. 591) is GRANTED.       The Court hereby ORDERS that:

      (1)   Defendant’s sentence is modified to time served, with

            the remainder of the sentence he would otherwise have

            served (as calculated by the BOP) to be served on

            supervised release, a special condition of which is that

            the first six (6) months of Defendant’s release be spent

            in home confinement, except as necessary for work and

            his receipt of medical care;

      (2)   Defendant’s release is conditioned on Defendant advising

            Blanchet House of this Memorandum and Order and Blanchet

            House’s timeline for his acceptance;

      (3)   Defendant will continue to be subject to the previously

            imposed term(s) of supervised release, including all

            standard,     mandatory,      and   special     conditions     of

            supervision delineated at sentencing by the Court; and

      (4)   The Clerk of the Court shall TERMINATE all other pending

            motions as MOOT.

                                          SO ORDERED.


                                          /s/_JOANNA SEYBERT    __
                                          Joanna Seybert, U.S.D.J.
Dated: December 17 , 2020
       Central Islip, New York


                                     10
